DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,479,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully encompass the subject matter of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38-40 recite “the one or more message counters” without proper antecedent basis in parent claim 36. The Examiner suggests amending claims 38-40 to depend from claim 37, which provides antecedent basis for “one or more message counters.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kull et al. (US 5,720,455).
Referring to Claim 28: Kull discloses a method comprising: 
directly or indirectly receiving a first command message sent from a lead vehicle (2) at each of plural remote vehicles (4a, 4b) in a vehicle system that includes the lead vehicle and the remote vehicles (Fig. 1); 
setting one or more message source indicators (“time slots”) of one or more of the remote vehicles that directly received the first command message to a first state (210) (Fig. 4) (Col. 6, lines 28-55); and 
setting one or more of the message source indicators (“time slots”) of one or more of the remote vehicles that indirectly received the first command message to a second state (212) that differs from the first state (Fig. 4) (Col. 6, lines 28-55), the first state and the second state of the message source indicators (“time slots”) of the remote vehicles at least partially indicative of a status of communication between the lead vehicle and the remote vehicles (Col. 6, lines 19-27).

Referring to Claim 36: Kull discloses a control system comprising: 
communication devices (8) configured to be disposed onboard remote vehicles (4a, 4b) in a vehicle system (Figs. 1 and 2), the communication devices configured to directly or indirectly receive a first command message sent from a lead vehicle (2) in the vehicle system; and 
one or more processors (12) configured to set one or more message source indicators of one or more of the remote vehicles that directly received the first command message to a first state (210), the one or more processors also configured to set one or more of the message source indicators (“time slots”) of one or more of the remote vehicles that indirectly received the first command message to a second state (212) that differs from the first state, the first state and the second state of the message source indicators of the remote vehicles at least partially indicative of a status of communication between the lead vehicle and the remote vehicles (Fig. 4) (Col. 6, lines 28-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kull et al. (US 5,720,455) in view of Rooney et al. (US 2008/0269957 A1). 
Referring to Claims 35 and 45: Kull does not teach a method or control system for determining an arrangement of one or more repeaters within the vehicle system based at least partially on the status of communication. However, Rooney teaches a method and apparatus for determining wagon order in a train, wherein radio transmitters are used as message repeaters to determine the sequence or arrangement of the wagons within the train based on the order of reception (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kull to determine the sequence or arrangement of repeater vehicles based on the timing status of the message reception, as taught by Rooney, in order to inform the operator of the sequence or serialization of vehicles within the train.

Allowable Subject Matter
Claims 46-48 are rejected in view of double patenting but are otherwise allowed.
Claims 29-34 and 37-44 are rejected in view of double patenting but would be allowable if the double patenting rejection is overcome and the claims are rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29 and depending claims 30-32, Kull does not specifically teach changing one or more values of message counters based on directly receiving the first command message and the direct receipt of the first command message by other remote vehicles, as recited in claim 29. While Kull teaches determining response time slots at the remote vehicles depending on the originator index indicating a lead vehicle (“0”) or remote vehicle (“1 through 6”) (Col. 6, lines 28-55), the time slot cannot be reasonably interpreted as the claimed message counter. Kull also teaches a software timer or loop counter at block 112 and a retransmission attempt counter at block 122 (Fig. 3), but these cannot be reasonably interpreted as the claimed message counters. Another reference, Schade et al. (US 2003/0125852 A1), teaches a system and method for monitoring machine status among vehicles (Para. [0026]), wherein a microprocessor will add a source address to an address list and set a message counter associated with the source address to 1, and if at least one message has been received from the source address in a predetermined time period, the microprocessor will increment the message counter associated with the source address (Para. [0019]) (Fig. 2). However, the Examiner finds no obvious reason to modify Kull with the message counter of Schade such that the “message counters changed based on receipt of the first command message received from one or more others of the remote vehicles that also directly received the first command message,” as recited in claim 29. While it may be obvious to modify Kull with a message counter, the Examiner finds that it would require an improper degree of hindsight reasoning to use the message counter by this specific method.
	Regarding claims 33, 41 and 42, Kull fails to teach “changing one or more semaphores of the one or more remote vehicles,” as recited in the claims. 
Regarding claims 34, 43 and 44, Kull fails to teach “changing remote acknowledgement counters of the remote vehicles responsive to receiving the first command message from the lead vehicle or receiving the first command message from another of the remote vehicles, wherein values of the remote acknowledgement counters indicate a quality of service of communications between or among the lead vehicle and the remote vehicles.”
Regarding claim 37 and claims 38-40, Kull does not specifically teach the message counters as variously recited in the claims. The reasons for allowance being similar to those stated above regarding claims 29-32.
Regarding claim 46 and depending claims 47 and 48, Kull does not specifically teach changing one or more values of message counters based on directly receiving the first command message and the direct receipt of the first command message by other remote vehicles, as recited in claim 46. The reasons for allowance being similar to those stated above regarding claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617